Exhibit 10.2

 

[g58771khimage002.gif]

 

AMENDED AND RESTATED DEALER MANAGER AGREEMENT

 

November 21, 2003

 

Dividend Capital Securities LLC
518 17th Street, 17th Floor
Denver, CO  80202

 

Ladies and Gentlemen:

 

Dividend Capital Trust Inc., a Maryland corporation (the “Company”), is
registering for public sale a maximum of 30,000,000 shares of its common stock,
$.01 par value per share (the “Offering”), of which amount 1,000,000 shares are
to be sold upon exercise of soliciting dealer warrants to be issued to Dividend
Capital Securities LLC (the “Dealer Manager”) or to broker-dealers participating
in the Offering, with the balance of 29,000,000 shares (the “Shares” or the
“Stock”) to be issued and sold for an aggregate purchase price of $290,000,000
(25,000,000 shares to be offered to the public and 4,000,000 shares to be
offered pursuant to the Company’s dividend reinvestment plan). Such Stock is to
be sold for a per share cash purchase price of $10.00.  The minimum purchase by
any one person shall be 200 Shares (except as otherwise indicated in the
Prospectus or in any letter or memorandum from the Company to the Dealer
Manager). Terms not defined herein shall have the same meaning as in the
Prospectus.  In connection therewith, the Company hereby agrees with you, the
Dealer Manager, as follows:  The Company and the Dealer Manager hereby amend and
restate the Dealer Manager Agreement dated June 11, 2002.

 

1.             Representations and Warranties of the Company:  The Company
represents and warrants to the Dealer Manager and each dealer (the “Dealers”)
with whom the Dealer Manager has entered into or will enter into a Selected
Dealer Agreement in the form attached to this Agreement as Exhibit “A” that:

 

(a)           A registration statement with respect to the Shares has been
prepared by the Company in accordance with applicable requirements of the
Securities Act of 1933, as amended (the Securities Act”), and the applicable
rules and regulations (the “Rules and Regulations”) of the Securities and
Exchange Commission (the “SEC”) promulgated thereunder, covering the Shares.
Said registration statement, which includes a preliminary prospectus, was
initially filed with the SEC on or about April 15, 2002. Copies of such
registration statement and each amendment thereto have been or will be delivered
to the Dealer Manager. (The registration statement and prospectus contained
therein, as finally amended and revised at the effective date of the
registration statement, are respectively hereinafter referred to as the
“Registration Statement” and the “Prospectus,” except that if the Prospectus
first filed by the Company pursuant to Rule 424(b) under the Securities Act
shall differ from the Prospectus, the term “Prospectus” shall also include the
Prospectus filed pursuant to Rule 424(b).)

 

(b)           The Company has been duly and validly organized and formed as a
corporation under the laws of the state of Maryland, with the power and
authority to conduct its business as described in the Prospectus.

 

(c)           The Registration Statement and Prospectus comply with the
Securities Act and the Rules and Regulations and do not contain any untrue
statements of material facts or omit to state any

 

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary in order to make the
statements therein not misleading; provided, however, that the foregoing
provisions of this Section 1.3 will not extend to such statements contained in
or omitted from the Registration Statement or Prospectus as are primarily within
the knowledge of the Dealer Manager or any of the Dealers and are based upon
information furnished by the Dealer Manager in writing to the Company
specifically for inclusion therein.

 

(d)           The Company intends to use the funds received from the sale of the
Shares as set forth in the Prospectus.

 

(e)           No consent, approval, authorization or other order of any
governmental authority is required in connection with the execution or delivery
by the Company of this Agreement or the issuance and sale by the Company of the
Shares, except such as may be required under the Securities Act or applicable
state securities laws.

 

(f)            There are no actions, suits or proceedings pending or to the
knowledge of the Company, threatened against the Company at law or in equity or
before or by any federal or state commission, regulatory body or administrative
agency or other governmental body, domestic or foreign, which will have a
material adverse effect on the business or property of the Company.

 

(g)           The execution and delivery of this Agreement, the consummation of
the transactions herein contemplated and compliance with the terms of this
Agreement by the Company will not conflict with or constitute a default under
any charter, by-law, indenture, mortgage, deed of trust, lease, rule,
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company, except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 4 of this Agreement may be limited
under applicable securities laws.

 

(h)           The Company has full legal right, power and authority to enter
into this Agreement and to perform the transactions contemplated hereby, except
to the extent that the enforceability of the indemnity and/or contribution
provisions contained in Section 4 of this Agreement may be limited under
applicable securities laws.

 

(i)            At the time of the issuance of the Shares, the Shares will have
been duly authorized and validly issued, and upon payment therefor, will be
fully paid and nonassessable and will conform to the description thereof
contained in the Prospectus.

 

2.             Covenants of the Company.  The Company covenants and agrees with
the Dealer Manager that:

 

(a)           It will, at no expense to the Dealer Manager, furnish the Dealer
Manager with such number of printed copies of the Registration Statement,
including all amendments and exhibits thereto, as the Dealer Manager may
reasonably request. It will similarly furnish to the Dealer Manager and others
designated by the Dealer Manager as many copies of the following documents as
the Dealer Manager may reasonably request: (a) the Prospectus in preliminary and
final form and every form of supplemental or amended prospectus; (b) this
Agreement; and (c) any other printed sales literature or other materials
(provided that the use of said sales literature and other materials has been
first approved for use by the Company and all appropriate regulatory agencies).

 

(b)           It will furnish such proper information and execute and file such
documents as may be necessary for the Company to qualify the Shares for offer
and sale under the securities laws of such jurisdictions as the Dealer Manager
may reasonably designate and will file and make in each year

 

2

--------------------------------------------------------------------------------


 

such statements and reports as may be required. The Company will furnish to the
Dealer Manager a copy of such papers filed by the Company in connection with any
such qualification.

 

(c)           It will: (a) use its best efforts to cause the Registration
Statement to become effective; (b) furnish copies of any proposed amendment or
supplement of the Registration Statement or Prospectus to the Dealer Manager;
(c) file every amendment or supplement to the Registration Statement or the
Prospectus that may be required by the SEC; and (d) if at any time the SEC shall
issue any stop order suspending the effectiveness of the Registration Statement,
it will use its best efforts to obtain the lifting of such order at the earliest
possible time.

 

(d)           If at any time when a Prospectus is required to be delivered under
the Securities Act any event occurs as a result of which, in the opinion of
either the Company or the Dealer Manager, the Prospectus or any other prospectus
then in effect would include an untrue statement of a material fact or, in view
of the circumstances under which they were made, omit to state any material fact
necessary to make the statements therein not misleading, the Company will
promptly notify the Dealer Manager thereof (unless the information shall have
been received from the Dealer Manager) and will effect the preparation of an
amended or supplemental prospectus which will correct such statement or
omission. The Company will then promptly prepare such amended or supplemental
prospectus or prospectuses as may be necessary to comply with the requirements
of Section 10 of the Securities Act.

 

3.             Obligations and Compensation of Dealer Manager.

 

(a)           The Company hereby appoints the Dealer Manager as its agent and
principal distributor for the purpose of selling for cash up to a maximum of
29,000,000 Shares through Dealers, all of whom shall be members of the National
Association of Securities Dealers, Inc. (NASD). The Dealer Manager may not sell
Shares for cash directly to its own clients and customers except to
institutional investors approved by the Company at the public offering price and
subject to the terms and conditions stated in the Prospectus.  The Dealer
Manager hereby accepts such agency and distributorship and agrees to use its
best efforts to sell the Shares on said terms and conditions. The Dealer Manager
represents to the Company that it is a member of the NASD and that it and its
employees and representatives have all required licenses and registrations to
act under this Agreement.

 

(b)           Promptly after the effective date of the Registration Statement,
the Dealer Manager and the Dealers shall commence the offering of the Shares for
cash to the public in jurisdictions in which the Shares are registered or
qualified for sale or in which such offering is otherwise permitted.  The Dealer
Manager and the Dealers will suspend or terminate offering of the Shares upon
request of the Company at any time and will resume offering the Shares upon
subsequent request of the Company.

 

(c)           Except as provided in the “Plan of Distribution” section of the
Prospectus, as compensation for the services rendered by the Dealer Manager, the
Company agrees that it will pay to the Dealer Manager selling commissions in the
amount of 6.0% (or 7.0% where the purchaser elects to pay a deferred commission)
of the gross proceeds of the Shares sold plus a dealer manager fee in the amount
of 2.0% of the gross proceeds of the Shares sold.

 

The Company will not be liable or responsible to any Dealer for direct payment
of commissions to such Dealer, it being the sole and exclusive responsibility of
the Dealer Manager for payment of commissions to Dealers.  Notwithstanding the
above, at its discretion, the Company may act as agent of the Dealer Manager by
making direct payment of commissions to such Dealers without incurring any
liability therefor.

 

3

--------------------------------------------------------------------------------


 

(d)           The Dealer Manager represents and warrants to the Company and each
person and firm that signs the Registration Statement that the information under
the caption “Plan of Distribution” in the Prospectus and all other information
furnished to the Company by the Dealer Manager in writing expressly for use in
the Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement thereto does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

(e)           The Dealer Manager and all Dealers will offer and sell the Shares
at a price of $10 per share.  Notwithstanding the foregoing, Shares may be sold
to executive officers, directors, employees and affiliates of Dividend Capital
Advisors LLC (the “Advisor”) at a discount which, as provided in the “Plan of
Distribution” section of the Prospectus, reflects a reduction in (i) the
acquisition and advisory fees payable to the Advisor, (ii) the dealer manager
fee and/or (iii) the selling commissions otherwise payable with respect to such
Shares.  Also as provided in the “Plan of Distribution” section of the
Prospectus, the Dealer Manager or any Broker may reduce the amount of its
selling commission on sales of 50,000 or more Shares to any purchaser in order
to provide a reduction to the total purchase price for such Shares.

 

4.             Indemnification.

 

(a)           The Company will indemnify and hold harmless the Dealers and the
Dealer Manager, their officers and directors and each person, if any, who
controls such Dealer or Dealer Manager within the meaning of Section 15 of the
Securities Act from and against any losses, claims, damages or liabilities,
joint or several, to which such Dealers or Dealer Manager, their officers and
directors, or such controlling person may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in any
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus or (ii) in any blue sky application or other
document executed by the Company or on its behalf specifically for the purpose
of qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof (any such application, document or information being
hereinafter called a “Blue Sky Applications”), or (b) the omission or alleged
omission to state in the Registration Statement (including the Prospectus as a
part thereof) or any post-effective amendment thereof or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (c) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, if
used prior to the effective date of the Registration Statement, or in the
Prospectus or any amendment or supplement to the Prospectus or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and will reimburse
each Dealer or Dealer Manager, its officers and each such controlling person for
any legal or other expenses reasonably incurred by such Dealer or Dealer
Manager, its officers and directors, or such controlling person in connection
with investigating or defending such loss, claim, damage, liability or action;
provided that the Company will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of, or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company or Dealer Manager by or on behalf of any Dealer or Dealer Manager
specifically for use with reference to such Dealer or Dealer Manager in the
preparation of the Registration Statement or any such post-effective amendment
thereof, any such Blue Sky Application or any such preliminary prospectus or the
Prospectus or any such amendment thereof or supplement thereto;

 

4

--------------------------------------------------------------------------------


 

and further provided that the Company will not be liable in any such case if it
is determined that such Dealer or Dealer Manager was at fault in connection with
the loss, claim, damage, liability or action.

 

(b)           The Dealer Manager will indemnify and hold harmless the Company,
each officer and director of the Company, and each person or firm which has
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act, from and against
any losses, claims, damages or liabilities to which any of the aforesaid parties
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (a) any untrue statement of a material fact contained
(i) in the Registration Statement (including the Prospectus as a part thereof)
or any post-effective amendment thereof or (ii) any Blue Sky Application, or
(b) the omission to state in the Registration Statement (including the
Prospectus as a part thereof) or any post-effective amendment thereof or in any
Blue Sky Application a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (c) any untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus, if used prior to the effective date of the Registration Statement,
or in the Prospectus, or in any amendment or supplement to the Prospectus or the
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein in the light of the
circumstances under which they were made not misleading in each case to the
extent, but only to the extent, that such untrue statement or omission was made
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Dealer Manager specifically for use with
reference to the Dealer Manager in the preparation of the Registration Statement
or any such post-effective amendments thereof or any such Blue Sky Application
or any such preliminary prospectus or the Prospectus or any such amendment
thereof or supplement thereto, or (d) any unauthorized use of sales materials or
use of unauthorized verbal representations concerning the Shares by the Dealer
Manager and will reimburse the aforesaid parties, in connection with
investigation or defending such loss, claim, damage, liability or action. This
indemnity agreement will be in addition to any liability which the Dealer
Manager may otherwise have.

 

(c)           Each Dealer severally will indemnify and hold harmless the
Company, Dealer Manager and each of their directors (including any persons named
in any of the Registration Statements with his consent, as about to become a
director), each of their officers who has signed any of the Registration
Statements and each person, if any, who controls the Company and the Dealer
Manager within the meaning of Section 15 of the Securities Act from and against
any losses, claims, damages or liabilities to which the Company, the Dealer
Manager, any such director or officer, or controlling person may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement or alleged untrue statement of a material fact
contained (i) in the Registration Statement (including the Prospectus as a part
thereof) or any post-effective amendment thereof or (ii) in any Blue Sky
Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof or any
post-effective amendment thereof or in any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus, or in any
amendment or supplement to the Prospectus or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading in each case to the extent, but only to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or the Dealer Manager by or on behalf of
such Dealer specifically for use with reference to such Dealer in the
preparation of the Registration Statement or any such post-effective amendments
thereof or any such Blue Sky Application or any such preliminary prospectus or
the Prospectus or any such amendment thereof or supplement

 

5

--------------------------------------------------------------------------------


 

thereto, or (d) any unauthorized use of sales materials or use of unauthorized
verbal representations concerning the Shares by such Dealer or Dealer’s
representations or agents in violation of Section VII of the Selected Dealer
Agreement or otherwise and will reimburse the Company and the Dealer Manager and
any such directors or officers, or controlling person, in connection with
investigating or defending any such loss, claim, damage, liability or action.
This indemnity agreement will be in addition to any liability which such Dealer
may otherwise have.

 

(d)           Promptly after receipt by an indemnified party under this
Section 4 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 4, notify in writing the indemnifying party of the
commencement thereof; the omission so to notify the indemnifying party will
relieve it from liability under this Section 4 only in the event and to the
extent the failure to provide such notice adversely affects the ability to
defend such action. In case any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled, to the extent it may wish, jointly with any
other indemnifying party similarly notified, to participate in the defense
thereof, with separate counsel. Such participation shall not relieve such
indemnifying party of the obligation to reimburse the indemnified party for
reasonable legal and other expenses (subject to paragraph (e) of this Section 4)
incurred by such indemnified party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of the claim in respect of which indemnity is
sought. Any such indemnifying party shall not be liable to any such indemnified
party on account of any settlement of any claim or action effected without the
consent of such indemnifying party.

 

(e)           The indemnifying party shall pay all legal fees and expenses of
the indemnified party in the defense of such claims or actions; provided,
however, that the indemnifying party shall not be obliged to pay legal expenses
and fees to more than one law firm in connection with the defense of similar
claims arising out of the same alleged acts or omissions giving rise to such
claims notwithstanding that such actions or claims are alleged or brought by one
or more parties against more than one indemnified party. If such claims or
actions are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

 

(f)            The indemnity agreements contained in this Section 4 shall remain
operative and in full force and effect regardless of (a) any investigation made
by or on behalf of any Dealer, or any person controlling any Dealer or by or on
behalf of the Company, the Dealer Manager or any officer or director thereof, or
by or on behalf of the Company or the Dealer Manager, (b) delivery of any Shares
and payment therefor, and (c) any termination of this Agreement. A successor of
any Dealer or of any of the parties to this Agreement, as the case may be, shall
be entitled to the benefits of the indemnity agreements contained in this
Section 4.

 

5.             Survival of Provisions.  The respective agreements,
representations and warranties of the Company and the Dealer Manager set forth
in this Agreement shall remain operative and in full force and effect regardless
of (a) any termination of this Agreement, (b) any investigation made by or on
behalf of the Dealer Manager or any Dealer or any person controlling the Dealer
Manager or any Dealer or by or on behalf of the Company or any person
controlling the Company, and (c) the acceptance of any payment for the Shares.

 

6

--------------------------------------------------------------------------------


 

6.             Applicable Law.  This Agreement was executed and delivered in,
and its validity, interpretation and construction shall be governed by the laws
of, the State of Colorado; provided however, that causes of action for
violations of federal or state securities laws shall not be governed by this
Section.

 

7.             Counterparts.  This Agreement may be executed in any number of
counterparts. Each counterpart, when executed and delivered, shall be an
original contract, but all counterparts, when taken together, shall constitute
one and the same Agreement.

 

8.             Successors and Amendment.

 

(a)           This Agreement shall inure to the benefit of and be binding upon
the Dealer Manager and the Company and their respective successors. Nothing in
this Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein. This
Agreement shall inure to the benefit of the Dealers to the extent set forth in
Sections 1 and 4 hereof.

 

(b)           This Agreement may be amended by the written agreement of the
Dealer Manager and the Company.

 

9.             Term.  Any party to this Agreement shall have the right to
terminate this Agreement on 60 days’ written notice.

 

10.           Confirmation.  The Company hereby agrees and assumes the duty to
confirm on its behalf and on behalf of Dealers who sell the Shares all orders
for purchase of Shares accepted by the Company.  Such confirmations will comply
with the rules of the SEC and the NASD, and will comply with applicable laws of
such other jurisdictions to the extent the Company is advised of such laws in
writing by the Dealer Manager.

 

11.           Suitability of Investors.  The Dealer Manager will offer Shares,
and in its agreements with Dealers will require that the Dealers offer Shares,
only to persons who meet the financial qualifications set forth in the
Prospectus or in any suitability letter or memorandum sent to it by the Company
and will only make offers to persons in the states in which it is advised in
writing that the Shares are qualified for sale or that such qualification is not
required. In offering Shares, the Dealer Manager will, and in its agreements
with Dealers, the Dealer Manager will, require that the Dealer comply with the
provisions of all applicable rules and regulations relating to suitability of
investors, including without limitation, the provisions of Article III.C. of the
Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc.

 

12.           Submission of Orders.

 

(a)           Those persons who purchase Shares will be instructed by the Dealer
Manager or the Dealer to make their checks payable to “Dividend Capital Trust
Inc.”  The Dealer Manager and any Dealer receiving a check not conforming to the
foregoing instructions shall return such check directly to such subscriber not
later than the end of the next business day following its receipt. Checks
received by the Dealer Manager or Dealer which conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the methods
described in this Section 12. Transmittal of received investor funds will be
made in accordance with the following procedures.

 

(b)           Where, pursuant to a Dealer’s internal supervisory procedures,
internal supervisory review is conducted at the same location at which
subscription documents and checks are

 

7

--------------------------------------------------------------------------------


 

received from subscribers, checks will be transmitted in care of the Dealer
Manager by the end of the next business day following receipt by the Dealer for
deposit to Dividend Capital Trust, Inc.

 

(c)           Where, pursuant to a Dealer’s internal supervisory procedures,
final internal supervisory review is conducted at a different location, checks
will be transmitted by the end of the next business day following receipt by the
Dealer at the office of the Dealer conducting such final internal supervisory
review (the “Final Review Offices”).  The Final Review Office will in turn by
the end of the next business day following receipt by the Final Review Office,
transmit such checks in care of the Dealer Manager for deposit by the escrow
agent appointed for the Offering.

 

(d)           Where the Dealer Manager is involved in the distribution process,
checks will be transmitted by the Dealer Manager for deposit by the escrow agent
appointed for the Offering as soon as practicable, but in any event by the end
of the second business day following receipt by the Dealer Manager.  Checks of
rejected subscribers will be promptly returned to such subscribers.

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.

 

 

Very truly yours,

 

 

 

DIVIDEND CAPITAL TRUST INC.

 

 

 

By:

/s/ Evan Zucker

 

 

 

Evan Zucker, President

 

 

 

Accepted and agreed to as of the

 

date first above written:

 

 

 

DIVIDEND CAPITAL SECURITIES LLC

 

 

 

By:

/s/ Mark Quam

 

 

 

Mark Quam, Designated Principal

 

 

8

--------------------------------------------------------------------------------